Citation Nr: 1451240	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to an initial compensable rating for chronic headaches.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the March 2010 rating decision addressed whether new and material evidence had been submitted since the claims for service connection for a back and neck disorder were initially denied in November 1994.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, in this case, the November 1994 denial was based solely upon the consideration of the Veteran's application for benefits, which showed that she was still on active duty at that time.  Significantly, the November 1994 denial stated, "Please submit a certified copy of your DD214 when you are released from active duty and we will reconsider your claim."  Although the Veteran did not submit a new claim for the neck and back until September 2009, the Board notes that VA received relevant official service department records that existed at the time of the original denial in 1994 but had not been associated with the claims file.  Specifically, the RO later obtained the Veteran's service treatment records, which reflects complaints of upper and lower back pain on several occasions.  See e.g., October 1988, February 1990, and August 1991 service treatment reports.   Because the newly obtained service department records are relevant to her service connection claims, the Board will reconsider the claims for service connection for a back disorder and for a neck disorder on the merits.  See 38 C.F.R. § 3.156(c)(i) (2014).

The Board also notes that following the March 2010 rating decision that confirmed and continued denials of service connection for a "back condition" and "neck condition," the Veteran submitted a timely notice of disagreement that disagreed with the "back condition."  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.   See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, the Board resolves doubt in the Veteran's favor and finds that her generic use of the term "back" in her notice of disagreement is sufficient to be interpreted as a notice of disagreement of both the lower and upper spine, which includes the cervical spine or neck.  Moreover, even though the Board must remand the neck issue in order to cure the procedural defect of failing to provide the Veteran with a statement of the case with respect to this specific issue neck, her September 2012 statement that says that she "would like to file a VA Form 9 for the . . . denial for . . . a neck condition" is a sufficient filing to place the matter in appellate status because it contains the necessary information required for a substantive appeal filing.  The U.S. Court of Appeals for Veterans Claims has held that the filing of a substantive appeal is not a jurisdictional requirement and that the filing of a timely substantive appeal may be waived.  See Archibold v. Brown, 9 Vet. App. 124, 132 (1996) (finding that correspondence can meet the requirements for a substantive appeal even though the Veteran had not received a statement of the case).  Moreover, testimony was taken on the neck issue at the September 2014 Board hearing.  Accordingly, the filing of a timely substantive appeal is waived with respect to the claim for entitlement to service connection for a neck disorder.

Finally, with regard to the issue of TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his claim for an increased rating claim for her headaches, the Veteran has expressly stated her desire to seek TDIU.  See e.g., October 2012 statement (formally requesting entitlement to individual unemployability).  Moreover, the Veteran's November 2013 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) expressly lists "migraine headaches" as the service-connected disability that prevents her from securing or following any substantially gainful occupation.  Even though TDIU was recently adjudicated in a June 2014 rating decision, because entitlement to TDIU is part of the Veteran's appealed increased rating claim for headaches, the issue is in appellate status and the Board has jurisdiction over the issue at this time under the tenants of Rice.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is warranted for additional development.  As an initial matter, the Board notes that VA treatment records have been downloaded to the Veteran's electronic claims file in Virtual VA in June 2014 that are relevant and non-duplicative of existing evidence of record.   They reference neck and back pain, and document complaints regarding the nature and severity of the Veteran's headaches.  Even though this evidence was received prior to the certification of the appeal to the Board, no supplemental statement of the case was issued.  Accordingly, the appeal must be remanded to afford the Vetearn a supplemental statement of the case as is necessary for due process and to ensure that she is properly provided with "one review on appeal" pursuant to 38 U.S.C.A. § 7104(a).  38 C.F.R. §§ 19.37(a), 19.31(b) (2014) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, the issue of entitlement to a neck disorder is in appellate status pursuant to Archibold as the Board explained in the Introduction.  However, neither the existing December 2010 statement of the case or July 2012 supplemental statement of the case specifically address this issue.  Accordingly, the Veteran must be provided with a statement of the case, containing all pertinent laws and regulations, on the neck in order to correct this procedural defect.

Finally, the Board also finds that a new VA examination and opinion is necessary on remand in order to adequately address the nature and etiology of the Veteran's current neck and back disorders.  Specifically, the existing December 2009 VA opinion is inadequate because the examiner inadequately states that "[t]here [is] no complaint of neck [or] thoracic . . .pain in the [service medical records] or the CPRS."  This statement is inaccurate, as the service treatment records demonstrate four occasions in which the Veteran complained of upper or lower back pain.  See two October 1988 service treatment reports (complaining of upper and lower back pain and assessing muscle strain and persistent back strain), February 1990 service treatment report (noting complaints of upper and lower back pain and assessing muscle sprain and low back pain), and August 1991 service treatment report (noting complaints of back pain and assessing spinal strain).  Additionally, the VA treatment records downloaded in June 2014 also reference neck and back complaints.  Accordingly, a new examination and opinion is warranted on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a new VA examination to ascertain the nature and etiology of the Veteran's back and neck disorders.  The claims file [i.e. all relevant records contained on VMBS and Virtual VA] must be provided to and reviewed by the examiner.

(1) The examiner is requested to provide an opinion as to whether it is at likely as not that the Veteran's neck or back disorder is related to the complaints of pain and in-service diagnoses of muscle strain, persistent back strain, low back pain, and spinal strain as noted in October 1988, February 1990, and August 1991 service treatment reports.  

(2) The examiner is also requested to provide an opinion as to whether it is as least as likely as not that the Veteran's neck and/or back disorder is caused by OR aggravated by her service-connected headaches and/or temporomandibular joint dysfunction.  

2.  Thereafter, issue a statement of the case to the Veteran on the issue of entitlement to service connection for a neck disorder.  The Board finds that there already a sufficient statement to constitute as substantive appeal pursuant to Archibold, so the Veteran is not required to submit another substantive appeal; the appeal is already deemed perfected.  However, the Veteran and her representative should be afforded reasonable opportunity to respond and submit evidence and/or argument.

3.  After accomplishing any other action deemed necessary on remand, readjudicate the issues of entitlement to service connection for a back disorder, entitlement to an initial compensable rating for migraine headaches, and entitlement to TDIU on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



